Chapman, C. J.
The value of the pound sterling is four dollars and eighty-four cents. Commonwealth v. Haupt, 10 Allen, 38, 47. The defendant, by his acceptance of the draft, payable in Boston, became liable to pay one hundred pounds, or four hundred and eighty-four dollars. Neither the fact that the bill was drawn in London, nor that its amount is expressed in pounds, can be construed as an expression that it is to be paid in coin rather than in treasury notes; so that there is no occasion to discuss the recent decisions of the United States supreme court, which are referred to; for they relate to contracts payable in coin.
Judgment is to be rendered for the sum above mentioned with interest. Exceptions overruled.